   Case 1:18-cv-02004-MN Document 3 Filed 03/05/19 Page 1 of 1 PageID #: 20


                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE
 JORDAN ROSENBLATT, Individually and              )
 On Behalf of All Others Similarly Situated,      )
                                                  )
                       Plaintiff,                 )   Case No. 1:18-cv-02004-MN
                                                  )
        v.                                        )   JURY TRIAL DEMANDED
                                                  )
 IPASS INC., MICHAEL J. TEDESCO,                  )   CLASS ACTION
 GARY A. GRIFFITHS, DAVID PANOS,                  )
 JUSTIN R. SPENCER, NEAL I.                       )
 GOLDMAN, PARETEUM CORPORATION,                   )
 and TBR, INC.,                                   )
                                                  )
                       Defendants.                )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Jordan

Rosenblatt (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the “Action”)

with prejudice as to the Plaintiff only. Defendants have filed neither an answer nor a motion for

summary judgment in the Action, and no class has been certified.

 Dated: March 5, 2019                                 RIGRODSKY & LONG, P.A.

                                               By: /s/ Brian D. Long
                                                   Seth D. Rigrodsky (#3147)
                                                   Brian D. Long (#4347)
                                                   Gina M. Serra (#5387)
 OF COUNSEL:                                       300 Delaware Avenue, Suite 1220
                                                   Wilmington, DE 19801
 RM LAW, P.C.                                      Telephone: (302) 295-5310
 Richard A. Maniskas                               Facsimile: (302) 654-7530
 1055 Westlakes Drive, Suite 300                   Email: sdr@rl-legal.com
 Berwyn, PA 19312                                  Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                         Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                               Attorneys for Plaintiff
